Citation Nr: 1604714	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-36 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as secondary to a service-connected disability, or in the alternative, as a result of herbicide exposure.

2.  Entitlement an initial evaluation in excess of 10 percent for coronary artery disease.

3.  Entitlement to service connection for residuals, cerebrovascular accident with right side hemiplegias.

4.  Entitlement to special monthly compensation based on the need for aid and attendance or on account of being housebound.

5.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression prior to May 22, 2013 and in excess of 70 percent thereafter.

6.  Entitlement to an effective date earlier than December 20, 2013 for the award of service connection for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Chris Attig, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007, November 2014, January 2015 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The November 2007 rating decision denied entitlement to service connection for peripheral neuropathy.  A November 2014 rating decision granted entitlement to service connection for coronary artery disease and assigned a 10 percent evaluation effective January 27, 2014 and denied entitlement to service connection for residuals, cerebrovascular accident with right side hemiplegias.  A subsequent November 2014 rating decision denied entitlement to special monthly compensation based on the need for aid and attendance or on account of being housebound.  A January 2015 rating decision increased the evaluation from 50 percent to 70 percent, for PTSD with depression, effective May 22, 2013.  A May 2015 rating decision granted entitlement to service connection for diabetes mellitus type II and assigned a 20 percent evaluation effective December 20, 2013.

This case was previously before the Board in May 2011, when the Board denied a claim to reopen a claim of entitlement to service connection for peripheral neuropathy, remanded entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), and dismissed other claims.  The Veteran appealed the Board's May 2011 decision to the United States Court of Appeals for Veterans Claims (Court), which in February 2012, granted a Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision to the extent that it denied the claim to reopen a claim of entitlement to service connection for peripheral neuropathy, and remanded the case pursuant to 38 U.S.C. § 7252(a) for re-adjudication consistent with the Motion.  Pursuant to the February 2012 JMPR, the Board reopened the claim of entitlement to service connection for peripheral neuropathy in an October 2012 decision and remanded the claim for consideration on the merits, de novo.  

The October 2012 Board decision also recognized entitlement to TDIU was still a pending claim.  However, a January 2015 rating decision granted entitlement to a TDIU.  The Veteran has not expressed disagreement with any aspect of this determination.  Since this represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In August 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Additional evidence, including statements from D. B. and R. M., has been received by VA in November 2015, subsequent to the most recent September 2015 supplemental statement of the case, issued for entitlement to service connection for peripheral neuropathy.  The Veteran did not waive review of the additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2015).  However, in light of the favorable decision below, for entitlement to service connection for peripheral neuropathy, there is no need to remand this issue for the additional evidence to be considered. 

The issues of entitlement an initial evaluation in excess of 10 percent for coronary artery disease, entitlement to service connection for residuals, cerebrovascular accident with right side hemiplegias, entitlement to special monthly compensation based on the need for aid and attendance or on account of being housebound, entitlement to an evaluation in excess of 50 percent, for PTSD with depression, prior to May 22, 2013 and in excess of 70 percent thereafter, and entitlement to an effective date earlier than December 20, 2013 for the award of service connection for diabetes mellitus type II, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

As noted in the October 2012 Board decision, whether there was clear and unmistakable error in the April 2003 rating decision that denied service connection for peripheral neuropathy was raised by the Veteran's representative in the August 2010 videoconference hearing.  This issue has not been adjudicated by the AOJ, and therefore, is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's peripheral neuropathy of the bilateral lower extremities is proximately due to, or the result of, the Veteran's service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183   (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable grant herein, which grants entitlement to service connection for peripheral neuropathy, further discussion as to compliance with VA's duties to notify and assist with respect to this specific claim, including pursuant to 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with any prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

The record reflects the Veteran has claimed peripheral neuropathy secondary to various service-connected disabilities, including a July 2003 claim which linked such to diabetes mellitus, type II.  As noted previously, in addition to service connection on a direct-incurrence basis, service connection may also be granted on a secondary basis for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection for diabetes mellitus type II, associated with herbicide exposure, was granted effective December 20, 2013, in a May 2015 rating decision.

The Veteran satisfies the existence of present disability element with regard to service connection for peripheral neuropathy of his bilateral lower extremities.  A December 2013 VA peripheral nerves examiner noted the Veteran had a diagnosis of peripheral neuropathy since 2002.  The December 2013 VA examiner found no symptoms pertaining to the right or left upper extremities including symptoms of constant pain, intermittent pain, paresthesias and/or dysesthesias, or numbness.  With respect to the right and left lower extremities the VA examiner noted no constant pain and no paresthesias and/or dysesthesias, but did note moderate intermittent pain bilaterally, and moderate numbness bilaterally.  Specifically, the December 2013 VA peripheral nerves examiner found with respect to the upper extremity nerves and radicular groups, the radial nerve (musculospiral nerve), the median nerve, the ulnar nerve, the musculocutaneous nerve, the circumflex nerve, the long thoracic nerve, the upper radicular group (5th & 6th cervicals), the middle radicular group and the lower radicular group were all normal bilaterally.  The December 2013 VA peripheral nerves examiner found the only nerve affected with respect to the lower extremity nerves was the sciatic nerve.  With respect to the sciatic nerve, both the right and the left side exhibited mild incomplete paralysis.  Thus, the Board finds that a current disability, best characterized as peripheral neuropathy of the bilateral lower extremities, has been demonstrated.

As noted above, the Veteran was afforded a VA peripheral nerves examination in December 2013.  The December 2013 peripheral nerves examiner provided an opinion, which stated, in part, that the Veteran developed paresthesias and dysesthesias in the lower extremities in the late 1990s, according to multiple medical records from 2002 and onwards, which made it less likely than not that his peripheral neuropathy was secondary to exposure to Agent Orange.  Additionally, a July 2014 VA diabetes mellitus examiner stated the Veteran had known chronic peripheral neuropathy that had been present for 13 years and his recently diagnosed diabetes, controlled by minimal medication, could not have caused his neuropathy of 13 years.  The July 2014 VA diabetes mellitus examiner further stated a 2002 electromyography (EMG) showed axonal neuropathy, which was consistent with the Veteran's history of alcohol abuse as this neuropathy was usually distal, and symmetric with loss of touch and vibratory sensation.  The July 2014 VA diabetes mellitus examiner found it would be medically impossible to establish a baseline and a percentage contribution of the Veteran's newly diagnosed diabetes to his neuropathy by either physical examination, EMG and/or nerve conduction velocity (NCV) testing without resorting to mere speculation.  

Additionally, two earlier VA examination reports are of record.  A November 2002 VA peripheral nerves examiner found the etiology of the Veteran's peripheral neuropathy was unknown but was not related to any shrapnel injuries.  An August 2003 diabetes mellitus examination report found the laboratory work of the past two years did not meet the criteria for the establishment of the diagnosis of diabetes mellitus type II.  With respect to peripheral neuropathy, the August 2003 diabetes mellitus examiner stated the etiology of the Veteran's peripheral neuropathy was unknown at this time, but peripheral neuropathy was not secondary to two single elevations of random blood sugars and that the symptoms of such preceded any one elevated blood sugars by greater than five to six years.

The July 2014 VA diabetes mellitus examination report tends to weigh against establishing a link between peripheral neuropathy of the bilateral lower extremities and diabetes mellitus type II.  However, notably, the July 2014 VA examiner did not address the November 2002 peripheral nerves examination report, which noted the Veteran occasionally drank beer but this did not appear to be a problem, which is contrary evidence to the July 2014 VA examiner's finding that the Veteran's peripheral neuropathy was linked to alcohol abuse.  Additionally, an April 2002 VA treatment record also did not consider the etiology of the Veteran's peripheral neuropathy to be alcohol abuse, but stated the symptoms of peripheral neuropathy may be secondary to low b12.  Furthermore, while the July 2014 diabetes mellitus examiner correctly noted diabetes mellitus was not diagnosed in 2002, the record does reflect the Veteran experienced abnormal laboratory results around such time, as evidenced by the August 2003 VA examination report findings, described above.  Finally, the July 2014 VA diabetes mellitus examination report does indicate the Veteran's peripheral neuropathy may be related to his diabetes mellitus but the extent of such could not be determined without resorting to mere speculation, even with additional testing.

Moreover, the Board notes the record reflects a December 2014 VA treatment record, which documented a specialized shoe fitting, diagnosed diabetes with neurological manifestations.  A subsequent December 2014 VA treatment record conducted a lower extremity examination and assessed diabetes with peripheral neuropathy.  Thus, these VA treatment records tend to corroborate that the peripheral neuropathy is related to the Veteran's diabetes. 

Given the evidence outlined above, the Board is of the opinion that the point of relative equipoise has been reached in this matter.  The December 2014 VA treatment records lead the Board to conclude that the Veteran's peripheral neuropathy of the bilateral lower extremities is proximately due to, or caused by, his service-connected diabetes mellitus type II. 

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  Moreover, under the benefit of the doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Veteran shall prevail upon the issue.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has satisfied his burden with respect to his claim for service connection for peripheral neuropathy of the bilateral lower extremities, as proximately due to, or caused by, service-connected diabetes mellitus type II.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities, as proximately due to, or caused by, service-connected diabetes mellitus type II, is granted.


REMAND

The Veteran's representative submitted a November 2015 NOD, in part, for an increased initial evaluation for coronary artery disease and for the denial of entitlement to service connection for residuals, cerebrovascular accident with right side hemiplegias, both adjudicated in a November 2014 rating decision.  The November 2015 NOD also expressed disagreement with the denial of entitlement to special monthly compensation based on the need for aid and attendance or on account of being housebound in a subsequent November 2014 rating decision.  The November 2015 NOD also claimed an earlier effective date for the grant of the 70 percent rating, effective May 22, 2013, for PTSD with depression adjudicated in a January 2015 rating decision.  The earlier effective date for the grant of a 70 percent evaluation for PTSD with depression is in reality simply a continued claim for an increased rating prior to the grant of a 70 percent rating, and therefore, the issue has been framed as staged ratings.  Finally, the November 2015 NOD expressed disagreement with the effective date assigned, of December 20, 2013, for the grant of service connection for diabetes mellitus type II in a May 2015 rating decision.

In circumstances where a NOD is filed, but a Statement of the Case (SOC) has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the RO must issue an SOC on the issues of entitlement an initial evaluation in excess of 10 percent for coronary artery disease, entitlement to service connection for residuals, cerebrovascular accident with right side hemiplegias, entitlement to special monthly compensation based on the need for aid and attendance or on account of being housebound, entitlement to an evaluation in excess of 50 percent for PTSD with depression prior to May 22, 2013 and in excess of 70 percent thereafter, and entitlement to an effective date earlier than December 20, 2013 for the award of service connection for diabetes mellitus type II.

Accordingly, the case is REMANDED for the following actions:

Issue a SOC pursuant to the NOD received in November 2015, as to the rating decisions in November 2014, which the Veteran is appealing for an entitlement an initial evaluation in excess of 10 percent for coronary artery disease, entitlement to service connection for residuals, cerebrovascular accident with right side hemiplegias, and entitlement to special monthly compensation based on the need for aid and attendance or on account of being housebound, and as to the January 2015 rating decision as to entitlement to an evaluation in excess of 50 percent for PTSD with depression prior to May 22, 2013 and in excess of 70 percent thereafter, and as to the May 2015 rating decision for entitlement to an effective date earlier than December 20, 2013 for the award of service connection for diabetes mellitus type II.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response. 

Only if a timely substantive appeal is received for any issue, should the issue be forwarded to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


